As filed with the Securities and Exchange Commission on August 27, Registration No. 333-133111 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 on Form S-3 to the Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENERGY SERVICES OF AMERICA CORPORATION (Exact name of registrant as specified in its charter) Delaware 6770 20-4606266 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 2450 First Avenue, Huntington, West Virginia 25703 (304) 528-2791 (Address, including zip code, telephone number, including area code, of registrant’s principal executive offices) Marshall T. Reynolds Chairman of the Board and Chief Executive Officer Energy
